                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                        )
HEALTHPLAN SERVICES, INC., a Florida )
corporation,                            )
                                        )
       Plaintiff,                       )
vs.                                     )   Case No. 8:18-cv-2608-T-23AAS
                                        )
RAKESH DIXIT, an individual, FERON      )
KUTSOMARKOS, an individual, E-          )
INTEGRATE, INC., a Florida corporation, )   Unopposed Motion
KNOWMENTUM, INC., a Florida             )
corporation, and MEDIA SHARK            )
PRODUCTIONS, INC., a Florida            )
corporation,                            )
                                        )
       Defendants.                      )
                                        )
E-INTERGRATE, INC.,                     )
                                        )
       Counter-Plaintiff,               )
vs.                                     )
                                        )
HEALTHPLAN SERVICES, INC.,              )
                                        )
       Counter-Defendant.               )

         MOTION FOR WITHDRAWAL OF JOHN R. HIGHTOWER, JR.
            AS CO-COUNSEL FOR DEFENDANTS RAKESH DIXIT,
         KNOWMENTUM, INC., MEDIA SHARK PRODUCTIONS, INC.,
         AND DEFENDANT/COUNTER-PLAINTIFF E-INTEGRATE, INC.

       Attorney John R. Hightower, Jr., of JRH.LAW PLLC (“JRH”), per Local Rule 2.03(b),

moves for withdrawal as co-counsel of record for Defendants RAKESH DIXIT,

KNOWMENTUM, INC., MEDIA SHARK PRODUCTIONS, INC., and Defendant/Counter-

Plaintiff E-INTEGRATE, INC. (collectively “Defendants”). On July 29 2019, JRH entered his

appearance in this case as co-counsel for Defendants [Doc. 127], but now must withdraw due




                                          1 of 3
to a medical condition. Defendants continue to be represented in this case by lead counsel,

Dustin D. Deese.

        Local Rule 2.03(b) Certification: Ten days ago, on November 19, 2019, the Defendants

and counsel for HPS were notified of JRH’s intent to withdraw as counsel. They do not object

to this withdrawal.

        Local Rule 3.01(g) Certification: Motion is Unopposed. On November 27, 2019,

opposing counsel advised via email that this requested relief is not opposed.

        WHEREFORE, the undersigned respectfully requests that this Court grant the

withdrawal of John R. Hightower, Jr., of JRH.LAW PLLC, as counsel of record for Defendants

Rakesh Dixit, Knowmentum, Inc., Media Shark Productions, Inc., and Defendant/Counter-

Plaintiff E-Integrate, Inc., being relieved of all responsibilities for the Defendants in this case,

and for such other relief that is equitable and just.

                                                  Respectfully submitted on November 29, 2019.

                                                  JRH.LAW PLLC

                                                  /s/ John R. Hightower, Jr.
                                                  John R. Hightower, Jr., Esq.
                                                  Florida Bar No. 77478
                                                  Primary: jrh@jrh.law
                                                  Secondary: svc.flmd@jrh.law
                                                  5470 E. Busch Blvd. # 149
                                                  Temple Terrace, FL 33617-5417
                                                  Tel.: 813-252-1849
                                                  Fax: 813-354-3312
                                                  Attorney for: Rakesh Dixit; KnowMentum,
                                                  Inc.; Media Shark Productions, Inc.; and E-
                                                  Integrate, Inc.




                                               2 of 3
                           CERTIFICATE OF SERVICE

      I certify that this paper is served by filing it with the court’s CM/ECF system on

November 29, 2019.

                                           /s/ John R. Hightower, Jr.
                                           Attorney




                                         3 of 3
